Case 2:18-cv-06126-DDP-GJS Document 81 Filed 08/17/21 Page 1 of 2 Page ID #:764




                                               JS-6
     Case 2:18-cv-06126-DDP-GJS Document 81 Filed 08/17/21 Page 2 of 2 Page ID #:765




 1 Procedure 41(a)(1)(ii), it is ordered that this action be, and hereby is, dismissed
 2 with prejudice as to all claims, causes of action, and parties, with each party
 3 bearing that party’s own attorney’s fees and costs. The clerk is directed to close the
 4 file.
 5
 6 Dated: August 17, 2021                         __________________________
 7                                                Judge Dean D. Pregerson
                                                  United States District Court Judge
 8

 9
10
11

12
13
14

15
16
17

18
19
20

21
22
23

24
25
26

27
28
                                         -2-
                     ORDER RE: STIPULATION OF DISMISSAL
